尊敬的审查员：


在认真阅读了第一次审查意见通知书的基础上，申请人对权利要求书进行了修改，以下结合修改后的
申请文本进行答复。


修改说明
1. 对权利要求 1 进行修改。
将权利要求 1 中的“当所述镁或镁合金在所述镁或镁合金固相线温度以上时，将添加剂材料添加到所
述镁或镁合金以形成混合物…”修改为“当所述镁或镁合金在所述镁或镁合金固相线温度以上且低于
所述添加剂材料的熔点时，将添加剂材料添加到所述镁或镁合金以形成混合物….”；
上述修改的依据为说明书[0006]段的倒数第 3 行-倒数第 7 行等的记载。
2. 对权利要求 22 进行修改。
在权利要求 22 中增加“当所述镁或镁合金在所述镁或镁合金固相线温度以上且低于所述添加剂材料的
熔点时，将添加剂材料添加到所述镁或镁合金中”这一限定技术特征。
上述修改的依据为说明书[0006]、[0007]、[0014]等的记载。
具体修改请参照权利要求书替换页。


意见陈述
1. 关于权利要求 1-21 不具备专利法第 22 条第 3 款规定的创造性的缺陷。
在第一次审查意见通知书中，审查员指出：
“该权利要求（本申请权利要求 1）所要求保护的技术方案与对比文件 1 公开的技术内容相比，区别特
征在于：限定在镁或镁合金的固相线温度以上分散所述添加材料；基于上述区别特征，可以确定本发
明相对于对比文件 1 实际解决的技术问题是如何均匀化合金液”。
对此，申请人认为，在镁或镁合金的固相线温度以上添加并分散所述添加材料的目的并不仅仅在于解
决审查员所指出的均匀化合金液的问题，更重要的是将添加剂材料添加至熔融镁合金后不使添加剂熔
化，从而在熔融镁合金和熔融的镁合金中未熔融的添加剂材料冷却时，未熔融的添加剂材料汇集在电
化学活性的中间金属相中。
为进一步阐明该限定特征及其效果，申请人对权利要求 1 进行了修改，进一步限定“当所述镁或镁合
金在所述镁或镁合金固相线温度以上且低于所述添加剂材料的熔点时，将添加剂材料添加到所述镁或
镁合金以形成混合物….”。而对比文献 1 并未公开这一限定技术特征。进一步，如本申请说明书[0006]
和[0007]段所述，“在熔融的镁或镁合金中混合一种或多种添加剂的过程中，所述一种或多种添加剂通
常不在熔融的镁或镁合金中形成完全的熔体……从未熔融的颗粒和/或新形成的次要金属合金称作熔融
的镁复合材料中的原位颗粒形成。这种过程可用来在整体镁复合材料中和/或沿着镁复合材料的晶粒边
界实现特殊的电化腐蚀速率。
……本发明采用了在传统铸造实施中通常是负面的特征，其中在熔体加工中形成颗粒，其在接触导电
流体时腐蚀合金，且借助沉淀硬化嵌入在共熔相中、晶粒边界中和/或甚至在晶粒之内。这个特征使得
能控制在最终浇铸中电化活性的相所在的地方，以及原位相和基质相的表面积比例， 这使得与粉末冶
金或合金复合材料相比，可使用更低的阴极相负载来获得相同的溶解速率。”
如上所述，修改后的权利要求 1 相对于现有技术具有突出的实质性特点和显著的进步，具备专利法第
22 条第 3 款规定的创造性。
基于同样理由，权利要求 1 的从属权利要求 2-21 也具备专利法第 22 条第 3 款规定的创造性。


2. 关于权利要求 22-30 不具备专利法第 22 条第 2 款规定的新颖性以及权利要求 23-26、28、29、31-40
不具备专利法第 22 条第 3 款规定的创造性的缺陷。
申请人对权利要求 22 进行了修改，进一步限定“当所述镁或镁合金在所述镁或镁合金固相线温度以上
且低于所述添加剂材料的熔点时，将添加剂材料添加到所述镁或镁合金中”。而对比文件 1 并未公开这
一技术特征。因此，修改后的权利要求 22 相对于对比文件 1 具备专利法第 22 条第 2 款规定的新颖性。
基于同样理由，其从属权利要求 23-40 也具备专利法第 22 条第 2 款规定的新颖性。
进一步，通过采用该技术特征，除上述“1.”部分所述的优点以外，还可实现多种有益的技术效果。例
如，本申请的复合材料在 90℃的 3%KCl 溶液中的溶解速率可高达 325 毫克/厘米 2-小时的速率溶解
（本申请说明书的实施例 1 等），显著高于对比文件 1 的相应溶解速率（不高于 74 毫克/厘米 2-小时）。
因此，修改后的权利要求 22 相对于对比文件 1 具有突出的实质性特点和显著的进步，具备专利法第 22
条第 3 款规定的创造性。基于同样理由，其从属权利要求 23-40 也具备专利法第 22 条第 3 款规定的创
造性。


申请人衷心地希望以上说明能够克服审查员所指出的缺陷，所作的说明能够澄清审查员所提出的问题。
如有不当或考虑不周之处，敬请指正，并恳请审查员给予进一步修改或补充陈述的机会。申请人愿以
最大的诚意积极配合审查员的工作，以加快审查进程，使本申请能够早日获得授权。如果需要，审查
员 也 可 拨 打 电话 021-64853500 （ 转 2323 ）与 代 理 人 温 剑联 系 ，我 所 北 京 办 事处 联 系电 话 ： 010-
64401372，以便申请人能够及时答复。
最后，申请人对审查员认真细致的工作表示崇高的敬意和衷心的感谢。
